In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00048-CV

CHRISTOPHER PAUL GROGAN,                     §    On Appeal from the 271st District
Appellant                                         Court
                                             §

                                             §    of Wise County (CV18-01-022)
V.
                                             §    December 6, 2018
ELITE METAL FABRICATORS, INC.,               §    Opinion by Chief Justice Sudderth
Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Christopher Paul Grogan shall pay all of the

costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Bonnie Sudderth_______________
                                           Chief Justice Bonnie Sudderth